Name: 95/389/EC: Commission Decision of 20 September 1995 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC and amending Commission Decision 94/751/EC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  marketing;  cooperation policy;  agricultural policy
 Date Published: 1995-10-03

 Avis juridique important|31995D038995/389/EC: Commission Decision of 20 September 1995 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC and amending Commission Decision 94/751/EC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC Official Journal L 234 , 03/10/1995 P. 0033 - 0038COMMISSION DECISION of 20 September 1995 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC and amending Commission Decision 94/751/EC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (95/389/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to the requests submitted by Austria, Denmark and Ireland,Whereas production of reproductive material of the species set out in the Annexes is at present insufficient in Austria, Denmark and Ireland, with the result that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met;Whereas third countries are not in a position to supply sufficient reproductive material and which conforms to the provisions of the abovementioned Directive;Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements to cover the shortage of reproductive material satisfying the requirements of Directive 66/404/EEC;Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material;Whereas, furthermore, reproductive material should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question;Whereas each of the Member States should furthermore be authorized to permit the marketing in its territory of seed and plants which satisfy less stringent requirements in respect of provenance, as laid down in Directive 66/404/EEC if the marketing of such material has been authorized in the other Member States under this Decision;Whereas, in the case of Ireland and Denmark, additional places of provenance of seed satisfying less stringent requirements require to be authorized, whereas, therefore Commission Decision 94/751/EC (3) should be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Member States are authorized to permit the marketing in their territory of seed which does not satisfy the requirements in respect of provenance in Directive 66/404/EEC on the terms set out in Annex I hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected.2. Member States are authorized to permit the marketing in their territory of seedlings produced in the Community from the abovementioned seed.Article 2 1. The proof referred to in Article 1 (1) shall be deemed to be furnished where the reproductive material is of the category 'source-identified reproductive material` as defined in the Organization for Economic Cooperation and Development (OECD) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme.2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the reproductive material, other official evidence shall be admissible.3. Where official evidence cannot be provided, Member States may accept other non-official evidence.Article 3 Member States are authorized on the terms set out in Annex II hereto, to permit the marketing in their territory of seedlings which do not satisfy the requirements in respect of provenance in Directive 66/404/EEC, and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seedlings.Article 4 The Member States other than the applicant Member States are also authorized to permit, on the terms set out in Annexes I and II respectively and for the purposes intended by the applicant Member States, the marketing in their territory of the seeds and seedlings authorized to be marketed under this Decision.Article 5 The authorizations provided for in Article 1 (1) in so far as they concern the first placing of forest reproductive material on the market of the Community, shall expire on 30 Novembver 1995. Such authorizations, in so far as they concern subsequent placing on the market of the Community, shall expire on 31 December 1997.Article 6 The authorizations provided for in Article 3 shall expire on 31 December 1996.Article 7 With regard to the first placing on the market of forest reproductive material, as referred to in Article 5, Member States shall, by 1 January 1996, notify the Commission of the quantities of such material satisfying less stringent requirements which have been approved for marketing in their territory under this Decision. The Commission shall inform the other Member States thereof.Article 8 Annex I to Decision 94/751/EC is hereby amended as follows:1. under the column headed 'Fagus sylvatica L.`, the countries 'SL, PL and H` are added as countries of provenance to the entry in respect of Ireland;2. under the column headed 'Picea abies Karst.`, the countries 'PL and CZ` are added as countries of provenance to the entry in respect of Ireland;3. under the column headed 'Quercus pedunculata Ehrh.`, the country 'N` is added as country of provenance to the entry in respect of Denmark.Article 9 This Decision is addressed to the Member States.Done at Brussels, 20 September 1995.For the CommissionFranz FISCHLERMember of the CommissionLEGEND 1. Member States A = AustriaDK = Kingdom of DenmarkIRL = Ireland2. States of provenance CDN = CanadaCROATIA = CroatiaCZ = Czech RepublicH = HungaryPL = PolandR = RomaniaSK = Slovak RepublicSL = SloveniaUSA = United States of America(1) OJ No 125, 11. 7. 1966, p. 2326/66.(2) OJ No L 87, 17. 4. 1971, p. 14.(3) OJ No L 298, 19. 11. 1994, p. 42.ANEXO I - BILAG I - ANLAGE I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANEXO II - BILAG II - ANLAGE II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >TABLE>